Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/475,743, which was filed 07/03/19. In a preliminary amendment 07/03/19, claims 1-10 were amended. Claims 1-10 are pending in the application and have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Speaker Recognition Based on Signal Segments Weighted by Quality.


Claim Objections
In claim 1, line 4, should “the speech signal” be “a speech signal”?
In claim 8, lines 3-4, should “the speech signal” be “a speech signal”?
In claim 10, line 5, should “the speech signal” be “a speech signal”?

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 


Claim limitations “unit configured to” in claims 1, 2, and 4 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The terms “contribution degree estimation”, “speaker feature calculation”, statistics calculation” and “attribute recognition” are not structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1, 2, and 4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Figure 6 appears to show a computer system capable of performing the claimed functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh, Rita (WO 2016/209888 A1, with international publication date 29 December 2016).


Consider claim 1, Singh discloses a speech processing device, comprising: a contribution degree estimation unit configured to calculate a contribution degree representing a quality of a segment of the speech signal (determining prediction values for each profile parameter for each speech signal segment, [0045], predictor 230 generates a prediction of a value of one or more profile parameters based on the data in the feature vector, [0047], voice quality, [0026], an analysis block directed to the bio-relevant profile parameter of age can be optimized to perform frequency analysis on a segment of the speech signal being received, rather than other signal processing analysis techniques that might not produce a useful result on the particular segment being analyzed. The algorithms for analysis can be optimized 

Consider claim 8, Singh discloses a speech processing method comprising: calculating a contribution degree representing a quality of a segment of the speech signal (determining prediction values for each profile parameter for each speech signal segment, [0045], predictor 230 generates a prediction of a value of one or more profile parameters based on the data in the feature vector, [0047], voice quality, [0026], an analysis block directed to the bio-relevant profile parameter of age can be optimized to perform frequency analysis on a segment of the speech signal being received, rather than other signal processing analysis techniques that might not produce a useful result on the particular 

Consider claim 10, Singh discloses non-transitory computer readable recording medium (non-transitory computer-readable medium, [0066]) for storing a speech processing program for causing a computer to execute: a process for calculating a contribution degree representing a quality degree of a segment of the speech signal (determining prediction values for each profile parameter for each speech signal segment, [0045], predictor 230 generates a prediction of a value of one or more profile parameters based on the data in the feature vector, [0047], voice quality, [0026], an analysis block directed to the bio-relevant profile parameter of age can be optimized to perform frequency analysis on 

Consider claim 2, Singh discloses a speech statistic calculation unit configured to calculate a speech statistic representing a degree of appearance of each of types of sounds included in the speech signal, wherein the speaker feature calculation unit is configured to calculate the feature on the basis of the speech statistic of the speech signal and the contribution degree of the speech signal (one or more features include, e.g. long-term formant statistics, [0006], statistical combination strategies, [0019], long term statistics of the speech signal, [0041]).  

Consider claim 3, Singh discloses the contribution degree estimation unit is configured to calculate, as the contribution degree of the speech signal, at least any one selected from the group consisting of: a probability representing the degree that the segment of the speech signal is the speech, calculated by a classifier which distinguishes speech signal from non-speech signal (probability based classifiers, [0056]); a probability representing the degree that the segment of the speech signal leads to a correct determination in the speaker recognition, calculated by a classifier which distinguishes correctly recognized speech signal from the other speech signal (confidence levels, [0003]); and a probability representing the degree that the segment of the speech signal causes an error in the speaker recognition, calculated by a classifier which distinguishes misrecognized speech signal from the other speech signal (confidence below threshold, for example, [0004]).  

Consider claim 4, Singh discloses the contribution degree estimation unit is configured to calculate the contribution degree of the speech signal by using a neural network (machine learning algorithms include neural networks, [0050]).  

Consider claim 6, Singh discloses an attribute recognition unit configured to recognize the attribute information on the basis of the feature (e.g. the source’s emotional state, [0025]).  

Consider claim 7, Singh discloses the attribute information of the speech signal comprises information indicative of at least any one selected from the group consisting of a speaker of the speech signal (speaker at the time of production of the speech signal, [0018]); a language spoken in the speech signal (native language, [0025]); an emotion included in the speech signal (e.g. the source’s emotional 

Consider claim 9, Singh discloses: calculating a speech statistic representing a degree of appearance of each of types of sounds included in the speech signal (categories of sounds, [0021]); and calculating the feature on the basis of the speech statistic of the speech signal and the contribution degree of the speech signal (acoustic signatures of the sounds, forensic profile ensemble is used for a statistical classifier, [0021-0022], [0056]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Gorodetski et al. (2016/0217792).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Singh such that a speaker feature calculation unit is configured to calculate an i-vector as the feature in order to perform more robustly in the presence of noises, as suggested by Gorodetski ([0005]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160307572 A1 Aviles-Casco discloses estimating the reliability of a result of a speaker recognition system concerning a testing audio and a speaker model, which is based on one, two, three or more model audios, the method using a Bayesian Network to estimate whether the result is reliable based on four quality measures
US 5522012 A Mammone discloses speaker recognition with a frame selection scheme by which only speaker dependent frames with relatively high segmental signal to noise ratio are selected
US 20170061970 A1 Escott discloses speaker dependent voice recognition in which a template verification module is configured to assess and characterize the quality of generated segment templates. In some implementations, segment template quality is a function of a confidence metric determined for a segment template
US 20080181417 A1 Pereg discloses a segmentation tool has to be effective, i.e., extract as long and as many as possible segments of the interaction in which a single speaker is speaking, with as little as possible compromise on the reliability, i.e., the quality of the segments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                02/11/21